DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 - 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 11,168,936. Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims  and dependent claim 4 of following: U.S. Patent No. 11,168,936, and independent claims of the present application share the following: A video call method implemented by a computer apparatus, the video call method comprising: receiving a wake-up word among a plurality of wake-up words during a video call, wherein each of the plurality of wake-up words is set for a respective type of a chat bot among a plurality of different types of chat bots and the chat bot is related to a character of celebrity or a tool role of a specific function; in response to receiving the wake-up word, displaying the chat bot corresponding to the wake-up word as a participant of the video call; transmitting, to a server, a command line that is associated with the chat bot and is extracted from a voice input that is input to the computer apparatus during the video call; and in response to the command line, outputting a response to the command line through the chat bot that participates in the video call.


Claim Rejections - 35 USC §103

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woolsey et al (Pub. No.: US 2015/0373183 A1; hereinafter Woolsey) in view of Blandin (Pub. No.: US 2018/0300399 A1; hereinafter Blandin) 
               Consider claims 1, 10, and 11, Woolsey clearly shows and discloses a non-transitory computer-readable record medium, a computer apparatus, and a video call method implemented by a computer apparatus, the video call method comprising: receiving a wake-up word among a plurality of wake-up words during a video call (Woolsey teaches a digital assistant supported on a device such as a smartphone, personal computer, or game console is configured to be engaged as an active participant in communications between local and remote parties by listening to voice and video calls and participating in messaging sessions. The digital assistant typically can be initiated by voice using a key word or phrase and then be requested to perform tasks, provide information and services) (paragraphs: 0004-0007, and fig. 6 and fig. 12, label 1205 for a wake-up word “Hey Cortana”); in response to receiving the wake-up word, displaying the chat bot corresponding to the wake-up word as a participant of the video call (Woolsey teaches the digital assistant determines an action it can take that is responsive to the user's speech; the digital assistant can take different actions, depending on context including call state) (paragraphs: 0078, and fig. 12, label 1210); transmitting, to a server, a command line that is associated with the chat bot and is extracted from a voice input that is input to the computer apparatus during the video call (Woolsey teaches computer system 3300 such as a PC, client machine, or server with which the present use of a digital assistant in communications) (paragraphs: 0078 and 0087, and figs. 17-18; fig. 30, labels: 3005-33040); and in response to the command line, outputting a response to the command line through the chat bot that participates in the video call (Woolsey teaches the digital assistant can be configured to ask questions of the user, for example, to clarify the request, or perform some follow-up interaction with the user as may be needed when completing a task. Audio is injected into the stream of the call so that the local and remote users can hear the digital assistant acknowledge the user's request and announce the action it is taking in response to the request (i.e., whether it be sharing contact information, taking a note, adding someone to the call) (paragraphs: 0078-0079, figs. 17-18, and fig. 19- fig. 21, and fig. 22- fig. 24); however, Woolsey does not specifically disclose wherein each of the plurality of wake-up words is set for a respective type of a chat bot among a plurality of different types of chat bots and the chat bot is related to a character of celebrity or a tool role of a specific function.
                In the same field of endeavor, Blandin clearly specifically disclose wherein each of the plurality of wake-up words is set for a respective type of a chat bot among a plurality of different types of chat bots and the chat bot is related to a character of celebrity or a tool role of a specific function (paragraphs: 0008-0009, 0077, 0142, 0215, and fig. 8A).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Blandin into teaching of Woolsey for the purpose of providing different types of chat bots that each associate with a wake-up word.        
           Consider claim 18, Woolsey clearly shows and discloses a computer apparatus comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to: connect the computer apparatus to a video call; receive a wake-up word among a plurality of wake-up words during the video call, (Woolsey teaches a digital assistant supported on a device such as a smartphone, personal computer, or game console is configured to be engaged as an active participant in communications between local and remote parties by listening to voice and video calls and participating in messaging sessions. The digital assistant typically can be initiated by voice using a key word or phrase and then be requested to perform tasks, provide information and services) (paragraphs: 0004-0007, and fig. 6 and fig. 12, label 1205 for a wake-up word “Hey Cortana”); in response to recognizing the wake-up word as a bot invitation command, inviting the chat bot to the video call and displaying the chat bot as a participant of the video call on a video call screen of the computer apparatus, together with images provided from participants of the video call (Woolsey teaches the digital assistant determines an action it can take that is responsive to the user's speech; the digital assistant can take different actions, depending on context including call state, the message can be labeled with the name of the digital assistant) (paragraphs: 0060-0062, 0078, and fig. 12, labels 1210, 1225, and fig. 19, labels: 1905 and 1910); and in response to recognizing, from a voice that is input from at least one of the participants of the video call, a response request command that requests the chat bot to provide a response, replace a chat bot image of the chat bot with the response provided from the chat bot, during the video call (Text strings 2315 and 2320 are displayed in the video PIP overlays on the respective video app's UIs to visually confirm to the local and remote users what the digital assistant is saying verbally in the video call, when the digital assistant responds to the user's request at point 3 in the video call at block 2115 in FIG. 21. Contact information is shown in windows 2415 and 2420 on the respective video app's UIs over the video stream) (paragraphs:, 0078-0079 and fig. 23, labels: 2315 and 2320 for chat bot image, and fig. 24, labels: 2415 and 2420 for replace a chat bot image of the chat bot with the response provided from the chat bot); however, Woolsey does not specifically disclose wherein each of the plurality of wake-up words is set for a respective type of a chat bot among a plurality of different types of chat bots and the chat bot is related to a character of celebrity or a tool role of a specific function.
                In the same field of endeavor, Blandin clearly specifically disclose wherein each of the plurality of wake-up words is set for a respective type of a chat bot among a plurality of different types of chat bots and the chat bot is related to a character of celebrity or a tool role of a specific function (paragraphs: 0008-0009, 0077, 0142, 0215, and fig. 8A).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Blandin into teaching of Woolsey for the purpose of providing different types of chat bots that each associate with a wake-up word.                
               Consider claims 2 and 12, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the displaying comprises: receiving a first video associated with the chat bot from the server; rendering a second video of at least one user among the plurality of users participating in the video call and the first video associated with the chat bot; and simultaneously displaying the first video and the second video on the display screen of the computer apparatus (Woolsey: fig. 10, fig. 22, fig. 23, and fig. 24, labels: 2415, 2420).
               Consider claims 3 and 13, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the displaying comprises: wherein the displaying comprises: recognizing the wake-up word that is input to the computer apparatus during the video call as a bot invitation command; and displaying the chat bot as a participant of the video call in response to the bot invitation command (Woolsey: paragraphs:, 0078-0079; fig. 12, labels:1205, 1210 and 1225, fig. 23, labels: 2315 and 2320 for chat bot image, and fig. 24, labels: 2415 and 2420).               
              
                Consider claims 4 and 14, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the wake-up word is used as a bot invitation command for inviting the chat bot before the chat bot participates in the video call, and wherein the wake-up word is used as a response request command for requesting the chat bot to provide the response after the chat bot participates in the video call (Woolsey: fig. 12, label 1205 for a wake-up word “Hey Cortana” and label 1220 for requesting the chat bot to provide the response after the chat bot participates in the video call).      
                  Consider claims 5 and 15, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the transmitting comprises: recognizing the command line for the chat bot that is input to the computer apparatus; and transmitting, to the server, a voice or a video that is input to the computer apparatus after the command line is recognized (Woolsey: paragraphs: 0078-0079, fig. 12, label 1210 and fig. 14, label 1415).      
               Consider claims 6 and 16, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the transmitting of the voice or the video comprises: transmitting, to the server, the voice or the video that is input within a predetermined period of time since the command line is recognized (Woolsey: paragraphs: 0078-0079).                 
             
Consider claim 7, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the outputting comprises: outputting, as a voice or a video, the response retrieved by the server to the command line through the chat bot that participates in the video call (Woolsey: paragraphs: paragraphs: 0078-0079; and fig. 12, label 1210 and fig. 14, label 1415).  
Consider claim 8, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the outputting comprises: displaying the response to the command line in an area designated for the chat bot on a display screen of the computer apparatus (Woolsey: fig. 14, label 1415 and fig. 15, label 1505, fig. 18, label 1805).  
Consider claim 9, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the outputting comprises: outputting the response to the command line as a voice corresponding to the chat bot that participates in the video call (Woolsey: paragraphs: 0078-0079).  
Consider claim 17, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the at least one processor is further configured to execute the computer-readable instructions to: display the response to the command line on an area designated the chat bot on a display screen of the computer apparatus (Woolsey: fig. 14, label 1415 and fig. 15, label 1505, fig. 18, label 1805).
Consider claim 20, Woolsey and Blandin clearly show the method, and the computer apparatus, wherein the at least one processor is further configured to execute the computer-readable instructions to: when the response request command comprises a location information request, obtain a map including requested location information, through the chat bot, and replace the chat bot image with the map (Woolsey: fig. 24, label 2415, 2420; paragraphs: 0043, 0063, and 0067).  

3.         Consider Claim 19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Woolsey et al (Pub. No.: US 2015/0373183 A1; hereinafter Woolsey) in view of Blandin (Pub. No.: US 2018/0300399 A1; hereinafter Blandin) and further in view of Rodriguez et al (Pub. No.: US 2018/0367483 A1; hereinafter Rodriguez)
            Consider claim 19, Woolsey and Blandin disclose the claimed invention above but lack teaching the computer apparatus, wherein the participants of the video call comprise a first participant, and wherein the at least one processor is further configured to execute the computer- readable instructions to: when the response request command comprises a translation request that is received from an electronic device of the first participant, translate an original text image that is input from the electronic device of the first participant, through the chat bot, and replace the chat bot image with a result of translating the original text image.
             In the same field of endeavor, Rodriguez clearly discloses shows the computer apparatus, wherein the participants of the video call comprise a first participant, and wherein the at least one processor is further configured to execute the computer- readable instructions to: when the response request command comprises a translation request that is received from an electronic device of the first participant, translate an original text image that is input from the electronic device of the first participant, through the chat bot, and replace the chat bot image with a result of translating the original text image (output the translated text in a selected location at the user interface is completely related to a design choice) (paragraph: 0432).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Rodriguez into teaching of Woolsey and Blandin for the purpose of translation the text in an image to other understanding language. 

Conclusion                                    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656